Citation Nr: 1432278	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right eye optical neuritis, secondary to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran later appeared via a Board videoconference before the undersigned Acting Veterans Law Judge in March 2013.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has optic neuropathy that is associated with his service-connected multiple sclerosis.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability, secondary to service-connected multiple sclerosis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.124a (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board makes no determination unfavorable to the Veteran.  Rather, the Board grants the Veteran's claim of entitlement to service connection optic neuritis of the right eye, secondary to multiple sclerosis.  Accordingly, assuming without deciding, that there was any error with respect to either the duty to notify or the duty to assist, any error was harmless.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2013).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2013).

The Veteran has asserted that the currently diagnosed optic neuritis of the right eye was due to her service-connected multiple sclerosis in her June 2010 claim for service connection.  The Veteran was granted service connection for multiple sclerosis in an August 2010 rating decision with an effective date of August 16, 2010.

A March 2010 service treatment record shows that the Veteran was diagnosed with possible prior acute episodes of optic neuritis that have contributed to her visual dysfunction in central and peripheral vision that can occur with multiple sclerosis without a history of optic neuritis.

An April 2010 letter from a Department of the Army contract neurologist reported that the Veteran's visual evoke response test demonstrated optic neuritis of the right eye which supported the diagnosis of relapsing and remitting multiple sclerosis.  The Army physician also included imaging of the Veteran's right eye that confirmed the diagnosis of optic neuritis.

A May 2010 service treatment record shows that the Veteran's right eye displayed unilateral delay of right visual evoke response that was consistent with multiple sclerosis.

A July 2010 VA examination report shows that the Veteran reported one incident of optic neuritis in 2010.  She reported that her eyes have changed and it was difficult to see the computer.  The VA examiner reported that the eye problems the Veteran was experiencing was due to her using the wrong types of eye glasses.  After fully examining the Veteran's eyes, the VA examiner diagnosed history of optic neuritis secondary to multiple sclerosis that was described as "quiet today."  

A March 2011 VA examination report shows that the Veteran was diagnosed with optic neuritis by visual evoked response delay measured in March 2010.  The Veteran was also diagnosed with presbyopia.  Also noted by the VA examiner was that the Veteran showed light sensitivity which was unusual since with optic neuritis there is less light getting through the optic nerve which has been damaged so people are usually less light sensitive in the affected eye.

A November 2011 VA treatment record shows that the Veteran was diagnosed with optic neuritis with no acute attack as VF test were unreliable.  The treatment record also reports that a MRI shows symptoms consistent with optic neuritis.  

A September 2011 VA brain MRI showed that the Veteran had an apparent enhancement of the anterior right optic nerve without enlargement which could represent a component of optic neuritis.

A September 2012 VA examination report regarding the severity of the Veteran's service connected multiple sclerosis, shows that the Veteran was diagnosed with a visual disturbances attributable to multiple sclerosis.  The VA examiner identified the eye condition as optic neuritis.

The Board finds that the more probative and persuasive evidence shows that the Veteran has been diagnosed with optic neuritis during the pendency of this appeal and there is competent and credible evidence showing that the optic neuritis is related to her active military service.

The Board notes that the Veteran was diagnosed with multiple sclerosis with optic neuritis of the right eye in an April 2010.  After separation from service in August 2010, the Veteran has been assessed with optic neuritis of the right eye on numerous occasions, specifically in a November 2011 VA treatment report that shows an MRI confirmed optic neuritis of the right eye.  

The Board also finds that there is a competent and credible evidence of a nexus between the Veteran's in-service diagnosed optic neuritis and post-service diagnosed optic neuritis, which consist of the September 2012 VA examination report that specifically indicates that the Veteran's optic neuritis is due to the service connected multiple sclerosis.

Given the foregoing, the Board finds that the evidence of record supports the Veteran's claim for service connection for optic neuritis, secondary to multiple sclerosis.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection is warranted for the Veteran's right eye disability.  38 U.S.C.A. § 5107(b) (2013).


ORDER

Entitlement to service connection for right eye optical neuritis, secondary to service connected multiple sclerosis, is granted


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


